EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 4/5/2021 has been entered.
Applicant's amendment and response filed 4/5/2021, which amended claim 20, has been entered into the record.  Claims 1-19 were previously cancelled.  
Additionally, a Terminal Disclaimer for co-pending Application No. 16/077,581 that was filed by Applicant on 7/12/2021 was approved and entered into the record on 7/12/2021.
Claims 20-38 are pending.  Claims 20-38 have been examined on the merits in their full scope.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Mr. Jeffrey J. Banyas on 7/9/2021.


In the claims:

Claim 20 is amended to read:  
A process to produce a fermentation product from a ligno-cellulosic feedstock hydrolyzate slurry comprising water, water soluble glucose and water soluble xylose and water insoluble pretreated lignocellulosic feedstock, said process comprising the steps of: 
creating a first conversion medium comprising a first portion of the ligno-cellulosic feedstock hydrolyzate slurry and a yeast capable of converting glucose and xylose to a propagating yeast and a fermentation product; 
allowing the yeast to convert less than 20% of the water soluble xylose and at least 50% of the water soluble glucose of the first conversion medium to a first propagated yeast and a first portion of the fermentation product in a first conversion step having a first sugar-to-cells conversion ratio in a range of from 5% to 25%, wherein the first sugar-to-cells conversion ratio is a percent weight ratio of the glucose and xylose converted to the propagated yeast in the first conversion step to the water soluble glucose and xylose totally converted in the first conversion medium, on a carbon basis[[;]], wherein the first conversion step is conducted for a first conversion time, in which the conversion time is in the range of 10 to 30 hours with a starting yeast density between 1 x 106 and 1 x 108 yeast cells per milligram of the first conversion medium on a wet basis;
creating a second conversion medium comprising at least a portion of the first propagated yeast and a second portion of the ligno-cellulosic feedstock hydrolyzate slurry; 

wherein the second sugar-to-cells conversion ratio is a percent weight ratio of the water soluble glucose and xylose converted to the propagated yeast in the second conversion step to totally converted water soluble glucose and xylose in the second conversion medium, on a carbon basis. 

Claim 21 is amended to read:  
The process of claim 20, wherein the first conversion step comprises at least a first phase which is an aerobic phase and a second phase which is an anaerobic phase

Cancel claims 22 and 29.

Claim 30 is amended to read:  
The process of claim 20, wherein the first conversion step and the second conversion step are conducted in separated vessels.

Claim 37 is amended to read:  
The process of claim [[29]] 20, wherein the first conversion step has a final yeast density which is between 1 x 107 and 1 x 109 yeast cells per milligram of the first conversion medium on a wet basis.

Claim 38 is amended to read:  
The process of claim [[29]] 20, wherein the second conversion step has a starting yeast density which is greater than the starting yeast density in the first conversion step.
EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the amendment and response filed on 4/5/2021, and the authorized Examiner’s amendment above, the rejection of claims 20-38 under 35 U.S.C. § 103 as being unpatentable over De Bruijn et al. (U.S. PGPUB 2015/0252319; publication date: 9/10/2015) has been withdrawn in view of the Applicant’s arguments and the above amendments to claim 20, where the claim was revised at the allowing step in which the yeast are allowed to convert less than 20% of the water soluble xylose and at least 50% of the water soluble glucose of the first conversion medium to a first propagated yeast and a first portion of the fermentation product in a first conversion step.  Further, claim 20 was additionally amended to where the first conversion step is conducted for a first conversion time, in which the conversion time is in the range of 10 to 30 hours with a starting yeast density between 1 x 106 and 1 x 108 yeast cells per milligram of the first conversion medium on a wet basis.
As noted in the Applicant’s response dated 4/5/2021, Applicant indicates that claim 20, as amended, with the first conversion cycle ending when less than 20% of the xylose is consumed and adding a second portion of lignocellulosic feedstock hydrolyzate slurry to start the next conversion step is not disclosed by De Bruijn and that adding the second portion of lignocellulosic feedstock hydrolyzate slurry with less than 20% of the xylose consumed goes against the De Bruijn’s principles operation and renders De Bruijn unsuitable for its intended purpose (Reply, pages 7-9).
In light of the above amendments, Applicant’s arguments were found persuasive since De Bruijn teaches that greater than 20% of xylose is consumed within approximately 
Based on the above, the teachings of the closest prior art (i.e., De Bruijn) does not teach or suggest the claimed combination of features for amended claim 20.
That is, the teachings of the closest prior art do not teach or suggest the claimed combination of features for claim 20, which is a process to produce a fermentation product from a ligno-cellulosic feedstock hydrolyzate slurry comprising water, water soluble glucose and water soluble xylose and water insoluble pretreated lignocellulosic feedstock, comprising the steps of:
(1) creating a first conversion medium comprising a first portion of the ligno-cellulosic feedstock hydrolyzate slurry and a yeast capable of converting glucose and xylose to a propagating yeast and a fermentation product, 
(2) allowing the yeast to convert less than 20% of the water soluble xylose and at least 50% of the water soluble glucose of the first conversion medium to a first propagated yeast and a first portion of the fermentation product in a first conversion step having a first sugar-to-cells conversion ratio in a range of from 5% to 25%, where the first sugar-to-cells conversion ratio is a percent weight ratio of the glucose and xylose converted to the 6 and 1 x 108 yeast cells per milligram of the first conversion medium on a wet basis, 
(3) creating a second conversion medium comprising at least a portion of the first propagated yeast and a second portion of the ligno-cellulosic feedstock hydrolyzate slurry, and
(4) allowing the yeast to convert at least a portion of the water soluble glucose and xylose in the second conversion medium to at least a second propagated yeast and a second portion of the fermentation product in a second conversion step having a second sugar-to-cells conversion ratio which is less than the first sugar-to-cells conversion ratio, where the second sugar-to-cells conversion ratio is a percent weight ratio of the water soluble glucose and xylose converted to the propagated yeast in the second conversion step to totally converted water soluble glucose and xylose in the second conversion medium, on a carbon basis. 
A further search of the prior art (via EAST, Google and STN database searches), in view of the claim amendments filed on 4/5/2021 and the above authorized amendments, did not result in further prior art that would provide the teachings within claim 20.  Based on the search of the prior art, claim 20 (as well as dependent claims 21, 23-28 and 30-38) is free of the prior art.
Claims 20, 21, 23-28 and 30-38 are directed to allowable methods.  


CLAIMS ALLOWED
Claims 20, 21, 23-28 and 30-38 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631